DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 11-16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oya et al., US Pat. 5,831,251.
Regarding claim 1, Oya teaches PTC heating module 1 for heating a fluid (col. 1, lines 40-45 and col. 3, lines 63-64; also see at least figure 1), comprising:
at least one cuboid PTC thermistor 11 with two main sides (top and bottom of the thermistor 11) disposed opposite each other, which are spaced apart from one another and define a thermistor thickness T of the at least one PTC thermistor therebetween;
two contact plates 22, between which the at least one PTC thermistor 11 is arranged and with which the at least one PTC thermistor 11 is electrically contacted; 

wherein a thickness of the at least one contact socket 21 provides a distance between the two contact plates (22, 22) that is enlarged and a geometric contact surface between the first main side (top surface of the thermistor 11) of the at least one PTC thermistor 11 and the contact side of the at least one contact socket 21 is smaller than a geometric surface of the first main side of the at least one PTC thermistor 11 (contact socket has a smaller area than the thermistor) such that a clearance extending between the two contact plates (22, 22) and a creepage distanced (see col. 4, lines 55-60) extending from the at least one contact socket 21 to a second contact plate of the two other contact plates (bottom plate 22) is larger than the thermistor thickness T of the at least one PTC thermistor 11.
Regarding claim 2, Oya teaches the PTC heating module wherein:
the at least one contact socket includes two contact sockets (21, 21; top and bottom of the thermistor) each having a respective contact sides, the two contact sockets (21, 21) respectively resting on one side electrically conductively with the respective contact side against one of the two main sides (top and bottom surfaces of the thermistor 11) of the at least one PTC thermistor 11 and on a respective other side resting electrically conductively against one of the two contact plates (22, 22), and
a second creepage distanced extending between the two contact sockets (21, 21) is larger than the thermistor thickness T of the at least one PTC thermistor 11.
Regarding claim 5, Oya teaches the PTC heating module wherein:
an electrically conducting coating (col. 4, lines 32-36) is coupled on the first main side (top surface) of the at least one PTC thermistor 11 and is arranged between the contact side (bottom surface of the contact socket 21) of the at least one contact socket 11 and the first main side of the respective at least one PTC thermistor; and
a geometric surface of the coating corresponds to the geometric contact surface.
Regarding claim 11, Oya teaches the PTC heating module wherein the at least one contact socket includes two contact sockets (21, 21) are arranged on at least one PTC thermistor 11, which respectively rest against one of the two main surfaces (top and bottom surfaces of the thermistor 11) of the at least one PTC thermistor via a respective contact side surfaces.
Regarding claim 12, Oya teaches the PTC heating module wherein the at least one PTC thermistor 11 includes a number plurality of PTC thermistors (11, 11; see figure 1) which, in a longitudinal direction, are arranged next to one another between the two contact plates (22, 22), and are electrically contacted by the two contact plates.
Regarding claims 13 and 14, Oya teaches the PTC heating module wherein at least one of the creepage distance and the clearance distance amounts to between is 110% to 500% of the thermistor thickness of the at least one PTC thermistor (Oya calculates the creepage distance as A1+T+A2; see figure 1 and col. 4, lines 56-62).
Regarding claim 15, Oya teaches a PTC heating module 1 for heating a fluid (col. 1, line 40-45 and col. 3, lines 63-64), comprising:
at least one cuboid PTC thermistor 11 having two main sides facing opposing directions and a thermistor thickness T extending between the two main sides;

a first contact socket 21 (top contact socket) arranged between the at least one PTC thermistor 11 and the first contact plate 22, the first contact socket 21 having a thickness and a contact side electrically conductively contacting a first main side (top surface of the thermistor) of the two main sides;
a second contact socket 21 (bottom contact socket) arranged between the at least one PTC thermistor 11 and the second contact plate 22, the second contact socket 21 having a thickness and a contact side electrically conductively contacting a second main side (bottom surface of the thermistor) of the two main sides; wherein:
a geometric contact surface between the first main side and the contact side of the first contact socket is smaller than a geometric surface of the first main side (area of the contact socket 21 is smaller than the area of the thermistor 11);
a geometric contact surface between the second main side and the contact side of the second contact socket is smaller than a geometric surface of the second main side (area of the contact socket 21 is smaller than the area of the thermistor 11); and
a clearance distance extending between the first contact plate 22 (top plate) and the second contact plate 22 (bottom plate), a first creepage distance extending from the first contact socket (top contact socket 21) to the second contact plate (lower plate 22), and a second creepage distance extending from the second contact socket (bottom contact socket 21) to the first contact plate (top plate 22) are larger than the thermistor thickness.
Regarding claim 16, Oya teaches the PTC heating module, wherein a third creepage distance extending between the first contact socket and the second contact socket is larger than the thermistor thickness (Oya calculates the creepage distance as A1+T+A2; see figure 1 and col. 4, lines 56-62).
Regarding claim 20, Oya teaches the PTC heating module for heating a fluid (col. 1, line 40-45 and col. 3, lines 63-64), comprising:
a plurality of cuboid PTC thermistors 11 each having two main sides facing opposing directions and a thermistor thickness extending between the two main sides;
two contact plates (22, 22) between which the plurality of PTC thermistors 11 are arranged next to one another and with which the plurality of PTC thermistors are electrically contacted;
a plurality of contact sockets (21, 21) respectively arranged between a corresponding PTC thermistor of the plurality of PTC thermistors 11 and a corresponding contact plate to the two contact plates 22, the plurality of contact sockets respectively having a thickness and a contact side electrically conductively contacting a corresponding main side of the two main sides of the corresponding PTC thermistor;
wherein a geometric contact surface between the contact side and the corresponding main side is smaller than a geometric surface of the corresponding main side (area of the contact socket 21 is smaller than the area of the thermistor 11); and
wherein a clearance distance extending between the two contact plates (22, 22) and a creepage distance extending from the plurality of contact sockets to a non-corresponding contact plate of the two contact plates (top contact socket 21 to lower plate 22) are larger than the thermistor thickness T.
Claim(s) 1-4, 6-9, 15, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwao, US Pat. 5,268,665.
Regarding claim 1, Iwao teaches PTC heating module (figures 3 and 4) for heating a fluid (used in blower motor; col. 1, lines 7-8) comprising:
at least one cuboid PTC thermistor A with two main sides (top and bottom of the thermistor) disposed opposite each other, which are spaced apart from one another and define a thermistor thickness of the at least one PTC thermistor therebetween;
two contact plates (24, 28; figure 4), between which the at least one PTC thermistor A is arranged and with which the at least one PTC thermistor is electrically contacted; 
at least one contact socket 21 with a contact side, the at least one contact socket 21 resting on one side electrically conductively with the contact side against a first main side (top pf the thermistor) of the two main sides of the at least one PTC thermistor A and on an other side resting electrically conductively against a first contact plate 28 (top contact plate over the thermistor) of the two contact plates:
wherein a thickness of the at least one contact socket 21 provides a distance between the two contact plates (24, 28) that is enlarged and a geometric contact surface between the first main side (top surface of the thermistor) of the at least one PTC thermistor A and the contact side of the at least one contact socket 21 is smaller than a geometric surface of the first main side of the at least one PTC thermistor A (contact socket has a smaller area than the thermistor) such that a clearance extending between the two contact plates (24, 28) and a creepage distanced extending from the at least one contact socket 21 to a second contact plate of the two other contact plates (plate 24) is larger than the thermistor thickness of the at least one PTC thermistor A.
Regarding claim 2, Iwao teaches the PTC heating module wherein:
the at least one contact socket includes two contact sockets (1, 21; top and bottom of the thermistor) each having a respective contact sides, the two contact sockets (1, 21) respectively resting on one side electrically conductively with the respective contact side against one of the two main sides (top and bottom surfaces of the thermistor) of the at least one PTC thermistor A and on a respective other side resting electrically conductively against one of the two contact plates (24, 28, respectively), and
a second creepage distanced extending between the two contact sockets (1, 21) is larger than the thermistor thickness of the at least one PTC thermistor.
Regarding claim 3, Iwao teaches the PTC heating module wherein:
a width of the first main side (left to right direction; see figure 3a and 4) of the at least one PTC thermistor A defining the geometric surface is larger than a width of the contact side of the at least one contact socket 21 defining a geometric surface; and
the at least one PTC thermistor A protrudes on both sides from the at least one contact socket 21 in a width direction such that the creepage distanced extending between the at least one contact socket 21 and the second contact plate 24 is larger than the thermistor thickness of the at least one PTC thermistor[[ (2)]].
Regarding claim 4, Iwao teaches the PTC heating module wherein:
a length (top to bottom direction; see figure 3a and 4) of the first main side of the at least one PTC thermistor A defining the geometric surface is larger than a length of the contact side of the at least one contact socket 21 defining a geometric surface; and
the at least one PTC thermistor A protrudes on both sides from the at least contact socket 21 in a longitudinal direction such that the creepage distance extending between the at least one 
Regarding claim 6, Iwao teaches the PTC heating module wherein the at least one contact socket 21 provided integrally with the first contact plate 28 (claim does not recite forming as one piece).
Regarding claim 7, Iwao teaches the PTC heating module wherein a geometric cross-sectional area of the at least one contact socket 21 increases one of consistently and in stages from the contact side in a direction of the first contact plate (step stage; see figure 4).
Regarding claim 8, Iwao teaches the PTC heating module wherein:
one of the two contact plates defines a first housing part 33 (comprises of a conductive part 28 and an insulative part 33; see figures 3a and 4) and the other of the two contact plates defines a second housing part 32 (comprises of a conductive part 24 and an insulative part 32) electrically insulated from the first housing part; and
the first housing part  33 and the second housing part 32 define a housing (comprises of 32, 33 and/or 15) encasing the at least one PTC thermistor (see col. 5, lines 36-38).
Regarding claim 9, Iwao teaches the housing being electrically insulated (see col. 5, lines 36-38), at least in sections, by an insulating layer (layers 32 and 33) facing towards an outside. 
Regarding claim 15, Iwao teaches a PTC heating module for heating a fluid (used in blower motor; col. 1, lines 7-8), comprising:
at least one cuboid PTC thermistor A having two main sides facing opposing directions and a thermistor thickness extending between the two main sides;

a first contact socket 21 (top contact socket) arranged between the at least one PTC thermistor A and the first contact plate 28, the first contact socket 21 having a thickness and a contact side electrically conductively contacting a first main side (top surface of the thermistor) of the two main sides;
a second contact socket 1 (bottom contact socket) arranged between the at least one PTC thermistor A and the second contact plate 24, the second contact socket 1 having a thickness and a contact side electrically conductively contacting a second main side (bottom surface of the thermistor) of the two main sides; wherein:
a geometric contact surface between the first main side and the contact side of the first contact socket is smaller than a geometric surface of the first main side (area of the contact socket 21 is smaller than the area of the thermistor A);
a geometric contact surface between the second main side and the contact side of the second contact socket is smaller than a geometric surface of the second main side (area of the contact socket 1 is smaller than the area of the thermistor A); and
a clearance distance extending between the first contact plate 28 (top plate) and the second contact plate 24 (bottom plate), a first creepage distance extending from the first contact socket (top contact socket 21) to the second contact plate (lower plate 24), and a second creepage distance extending from the second contact socket (bottom contact socket 1) to the first contact plate (top plate 28) are larger than the thermistor thickness.
Regarding claim 17, Iwao teaches the PTC heating module, wherein:

the first housing part and the second housing part define a housing encasing the at least one PTC thermistor (comprises of 32, 33 and/or 15; see col. 5, lines 36-38 and figures 3a and 4).
Regarding claim 18, Iwao teaches the housing being electrically insulated (see col. 5, lines 36-38), at least in sections, by an insulating layer (layers 32 and 33) facing towards an outside. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao in view of Van Bokestal et al., US Pat. 4,104,509.
Iwao teaches the claimed invention except for the housing being filling, at least in sections, with a heat-conducting and electrically insulative material.  

It would have been obvious to one skill in the art before the effective filing date of the current invention to have combined the teachings of Van Bokestal with Iwao, since the filling compound taught by Van Bokestal allows for even heat distribution of PTC thermistor.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vekeman, Okumura et al., Childers et al., Katsuki et al., Becker et al., and Yu et al., teach PTC thermistor devices with creepage distance. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994.  The examiner can normally be reached on 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/KYUNG S LEE/Primary Examiner, Art Unit 2833